_..
                                                                         ,921




      OFFICE    OF THE ATTORNEY    GENERAL        OF TEXAS




Honorable k!.0. Flowerr
Seoret8ry of Stata
Austin, Taxer
Dear Sll-1                Attentionr


                                              8194 -
                                              atian or     cl. 3088,
                                                     w
                                              iv11 stml  06, 1986,
                                              to tabulationo? llee-
                                              111~ by tb Soaratary


                                               or your let&or of
June ll,lWO,                                  r thlr eepmrt?aent
lIJto the pro                                eetlon r*turn8 in
                                             18 8088, Revised




                             State,    in  pra rem* of
                                            tha
                            ruy General, or either or
                            nday in l0temb.x next dtu
                         opan all the eleotion return*
                     and .oormatly add up au the
                    e revere1 o~untlee fog eaoh of
                  ore, and Emmy the re8tM thoseof,
              amee of theme aleoted, to bo publfehed
              in lme nerrpapar printed at Aurrtin,
    and &all imuo oertiflaatesof eleotlon to the
    persons bo eleoted.*
                           you point
         In this ecrrmeation                 out tb6tr
         911~ tam8 notice8 tbt thors are only
    three Motday* in ~1Jorember
                              afkr 6be genera1
    elaotlo~ on November 8. The ioqth MoM@Y in
                                                                             92:


.Hon~or&bleII. C. Flowers,        Page 2


         Kovambar la November ES and the fourth &?on&8y
         8fter the general ele0tlon   is December 2. Fe
         feel that in 811 probebilitp   the leglsletwa
         intended thfs dsta to be the fourth Sonday iA
         Norember, howaver, the ewkerd poeition     or the
         word8 arastes oo~s1derrabl.a aoniusioA.~

               Artioles 2930, 3079 and 3086, Vernon'8 Annotated
Clrll.    Statutes,   read aa follows:

                 "Art. 2930. A general eleatlon      shall be held
         on the tire     Tuuseday erter the rfrat xond.2~fn
         Nov(IIpber, A.D. 1926, end avery two yams thereafter,
         at such p16aee 88 JIMXY   be proeorl~asd by Law, arbr
         notioe 80 prescribed    bg Law.      Speoltl elections
         ebsll be held et suah times ud plaoea ea my
         be rlrtd b!f Law providing thtreror.         In all eltt-
         tlons, gamrel,     eptolel, or primary, the polla
         ehall be open from aeven      o'aloak k&Y. to seven
         o'oloak    P.M. in all aountlee fvrrlng a population
         of 150,000 or more eaaordlng tc tha last Federal
         otneua ar.d in 811 other oountlee the polle 8hal.l
         be opened at 8 A.M. and almll rtaaln open until
         7 P.M. The tleotlbn ahall bt held for one day
         only."
                "Art.  3079.   On the TUaed8y after the rlret
         Monday in Norembar, A.D. 1932, end on the Tuteday
         ~8x3 erter the first ?&mAey in kYoreaber, every lour
         ytart   theretdttr,   or et auoli other tlmes,:ae the
         Congreta or tha Unit04 Jtetae nay dirtat,           there
         shall be tleated by tba voter8 of :the 3x&4; 81
         many alsatars     for Prt8168nt     and Vice-Freaih@t      at
         t&a United States aa tha Sate of Terse may et that
         tfme be entitled     to elect,     no one or whom shell
         bt a person holding the offiae            of Zemtcw or Btg-
         resentativt    in COngreea, or enp orriot Or true) or
         profit   under the Unit4        States.'4
               *Art. 3086.  &I electfan for the eleotlon    OS
         s Zenator rr08 Texea to the Congress or tha United
         States shell be held on the flrst   Tuesday aitar~
         tha rirst Monday in Morembar of every year lmmedlate-
         ly pr,roedlng the fourth day or M8reh WhtA the tePm
         0r tnp uAited mister, %nrtor iron tbs 3tete or Paam
         to thr Corrgrese or tba United Statea 18 to explra+             .
         At suoh tle6tion  no pt%wOA ahall be @411fiO,Q ta
         rote r0r eny oandidattror UnitsedStetto SenetoP
Banorfibla Z. C. Ploware,    Zags 3


      u~lese he is a quo1 Ii10 d elector in any election
      held to elect mtstbers of the most numerout brenoh
      or the Legielature  of thl8 Etato.*’
           In construing 8 statute the contideret:on     of prI-
mery laiportenoe is the intention of the Leglsleture.      KOP
V8. Sobwider,    110 Tex. 369, 218 S.?:. 479, rehearing denied,
221 3.X. 880; Sarnte vs. Stats, 75 Tex. Grim. Rep. 10~8,
170 3.F. 548, L.R.A. 19150, 101.      The Lengueca employed
by tht Legislature   must not :ie overlooked.   It 18 presumed
to have betA selected with dtllberetlon.      Faith VII. Ttree
Company (Corn. kpp.) 53 9.K. (2d) 774.
            Applying theta principle 8, lt la clear that the
Lagleleturt    intended that the rieorttery of State perform
the duties ttt     forth in Hrt. 3003 in the month of November.
The statute provides thet be shell non tha rourth Monday
in Hov.ember next arts- meld eleotloa”        proceed to tebulete
the return*.     It it also clear from Articles      2930, 3079 cad
3086 thet the general election       will always fell on the first
Tuesday ertar tke first       Eonday In November. If Article      3089
be construed    to mean that four bCondeys must alepee arter the
elaotlon   bsrora the Secretary or %ete ehell tebulete the
returnt then that orricer aen never act In the month 0r Nor-
amber es Article      3083 dlraots.   It follows that    tha phreee
non the rourth Zlonday In Eovember next        miter said tleotlon*
mmne the same me if the &gleleture          had said *the fourth
k&n&myin Uovamber next euaoeeding the date .or said eleo-
tiOA' or “the fourth Eonday in November in the year of meld
general tlaatlon*.
             It 1s therefore  the opinion or thle depertmant
end you are reepeotfully     edvlrrta tbt Novtmbar 28. 1940,
la t&e proper date for the Seorttery of Met8 to ~ebuletk
tbt tleotlon     returns In eocordenca with the provlslone   oi
Artio1t 3003, Vernon’s Annotated Clvll Statutes.
                                        Yours very truly
                                    ATTO~Y    GEIERALOF TXAS


                                    BY57f&tJR4a,
                                           #alter p..       Rosh